Citation Nr: 0633574
Decision Date: 10/30/06	Archive Date: 01/18/07

DOCKET NO. 00-22 746A                       DATE OCT 30 2006


	On appeal from the Department of Veterans Affairs Regional Office in Montgomery, Alabama 
	
THE ISSUES	

1. Entitlement to service connection for a scar of the right buttock.

2. Entitlement to service connection for residuals of a right testicle removal.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to July 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal. In February 2002 the veteran testified at a Travel Board hearing regarding his symptomatology. The case was remanded in September 2003.

The record raises the issues of entitlement to service connection for decreased vision, erectile dysfunction, hiatal hernia, hypercholesterolemia, and back, stomach, respiratory, prostate, colon, and cardiovascular disorders. These issues, however, are not currently developed or certified for appellate review. Accordingly, these matters are referred to the RO for appropriate consideration.

FINDINGS OF FACT

1. A scar of the right buttock is not shown by competent medical evidence to be related to service.

2. Residuals of a right testicle removal are not shown by competent medical evidence to be related to service.

CONCLUSIONS OF LAW

1. A scar of the right buttock was not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110,1131,5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303,3.304 (2006).

- 2 



2. Residuals of a right testicle removal were not incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim ifit is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., evidence of veteran status; existence of a current disability; evidence of a nexus between service and the disability; the degree of disability, and the effective date of any disability benefits. The veteran must also be notified to submit all evidence in his possession, what specific evidence he is to provide, and what evidence VA will attempt to obtain.

VA thirdly has a duty to assist claimants in obtaining evidence needed to substantiate a claim. This includes obtaining all relevant evidence adequately identified in the record, and in some cases, affording VA examinations. 38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an appropriate application form or completeness of the application. Written notice provided in March 2004 correspondence fulfills the provisions of 38 U.S.C.A. § 5103(a) save for a failure to provide notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal. The claims were thereafter readjudicated in the April 2005 Supplemental Statement of the Case. In this case, the failure to provide notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal is harmless because the preponderance of the evidence is against the appellant's claims for entitlement to service connection, any questions as

- 3 



to the appropriate disability ratings or effective dates to be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a) notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. In this case, the provisions of 38 U.S.C.A. § 5 103 (a) were enacted after the rating decision at issue, thus making compliance with the timing requirements of 38 U.S.C.A. § 5103 impossible. Since then, however, the content of the notices provided to the appellant fully complied with the requirements of that statute. The veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim, to include the opportunity to present pertinent evidence. Thus any error in the timing was harmless, the appellant was not prejudiced, and the Board may proceed to decide this appeal. Simply put, there is no evidence any VA error in notifying the appellant that reasonably affects the fairness of this adjudication. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and conducted all appropriate development. Hence, VA has fulfilled its duty to assist the appellant in the prosecution of his claim.

Background

The veteran's July 1956 separation examination showed no complaints, treatment or diagnoses pertaining to a right buttock scar or a right testicle disorder. The examination found no abnormalities and no identifying body marks, scars or tattoos. The genitourinary system was normal.

In April 1996 and April 1997, the veteran had an examination with Dr. Charles Womack. Upon physical examination, Dr. Womack notated that the veteran's right testicle was absent. Other private medical records note a history of a right orchiectomy, but none includes an opinion linking the orchiectomy or residuals thereof to service.

- 4 



In February 2002, the veteran testified before the Board regarding his symptomatology. The veteran testified while working guard duty, he was riding in a truck and his foot slipped. He was caught on one of the brackets that held shovels and the bracket cut the lower part of his buttock requiring three stitches. The veteran stated he suffered from uncontrollable itching at the scar site, which caused embarrassment and discomfort. Additionally, the veteran said that during an October 1955 civil uprising, he was ordered to load weapons and strained himself while completing this task. The veteran testified that due to pain, surgeons removed his right testicle and that this surgery was performed in Japan. The veteran further testified this information was not on his separation examination because the physicians did not check him and he did not want to slow down the line.

In April 2004, the veteran underwent a VA examination. The veteran reported he served in Korea and while there suffered two injuries, one to his right buttock and one to his right testicle. The veteran stated he injured his buttock while riding in a truck and this injury required suturing. With respect to the right testicle, the veteran stated there was a civil uprising and during this event he strained himself lifting heavy objects. Based on the veteran's self provided history, the examiner opined the veteran apparently had a torsion of his right testicle which retracted up into the inguinal canal causing the testicle to become necrotic, and removal of the testicle was necessary. The veteran reported this surgery was done in Japan. The examiner concluded that the only possible residual from this was the veteran had erectile dysfunction for many years. Physical examination revealed that the veteran did have a scar on his right buttock. The right testicle and spermatic cord were absent. The diagnoses were laceration of the right buttock without significant residual, sutured while in Korea; and a history of right testicular torsion which required resection of the testicle along with the spermatic cord while in service. There was no significant residual.

In April 2005, the VA examiner who conducted the April 2004 examination provided an addendum to his report. The examiner stated that he was reporting what the veteran told him and the results of the physical examination, noting there was no documentation. The examiner concluded that since there was no documentation, any opinion that he offered would be speculative.

- 5 



Criteria

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from any injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The record does not include the veteran's complete service medical records. The National Personnel Records Center (NPRC) in St: Louis, Missouri, advised VA that no additional service medical records are available, and stated that they may have been destroyed in a 1973 fire. The United States Court of Appeals for Veterans Claims has indicated that when a claimant's service records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions, and to consider carefully the requirement that the benefit of the doubt be resolved in favor of the veteran. O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board will comply with this heightened obligation in addressing the veteran's claims.

Analysis

The preponderance of the competent evidence presented is against linking either claimed disability to the veteran's service. The veteran's separation examination is silent for any complaints, treatment, or diagnosis of a right buttock or right testicle injury. While private medical records notate the veteran's right testicle was absent upon physical examination, and while an April 2004 VA examination revealed a

- 6 



residual buttock scar, the medical records on file are silent for any evidence based on something other than speculation which links either claimed disorder to service. Indeed, the first evidence of any difficulty regarding the scar was in February 2002 testimony provided by the veteran, stating it caused discomfort and constant itching. Indeed, while an April 2004 VA examiner found that the veteran did have a right buttock scar, the examiner ultimately could not link the scar to service without resorting to speculation.

Due to the unavailability of the service medical records, with the exception of the separation examination, there is no medical treatment information pertaining to an injury to the veteran's buttock or testicle during service. There also is no record of medical treatment during the year following the veteran's separation from service. No physician of record has found any link between the veteran's current right buttock scar and testicle removal to any injury or any other in-service disorder or event without resort to speculation. In the absence of competent medical evidence linking the claimed injuries to service, the preponderance of the evidence is against the claim.

While an April 2004 VA examiner diagnosed the veteran with a laceration of the right buttock and right testicle resection inservice, the examiner clarified in April 2005 that he was reporting what the veteran told him and the results of the physical examination, noting there was no documentation. The proffered statement was based totally on the veteran's own self reported history. The examiner admitted that without records any opinion was speculative. As "(e)vidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent' medical evidence," Swann v. Brown, 5 Vet.App. 229, 233 (1993), the April 2004 medical statement is inadequate to establish a connection between the veteran's current disorders and service. Such a connection is an essential element in a claim for service connection.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

- 7 



Therefore, entitlement to service connection must be denied.

ORDER

Entitlement to service connection for a scar of the right buttock is denied.

Entitlement to service connection for residuals of a right testicle removal is denied.

	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

- 8 



